Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILD ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/08/2021 has been entered.
 
The amendment filed 05/08/2021 has been entered. Claims 1-20 are pending. Claims 1, 8, and 15 have been amended. No claim is added or cancelled.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-9, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart (US 20170200315) hereinafter Lockhart in view of Kondo et al. (US 2005/0206581) hereinafter Kondo.
Regarding claim 1, Lockhart teaches a method for enhancing background video content in discriminatively encoded video (i.e. adjust the rate at which the background frames of each video data signal, [0060]), the method comprising: providing video content in the form of point-of-interest content (i.e. foreground frames of the first video data signal is received, [0058]) and background content (i.e. background frames of the first video data signal is received, [0058]), wherein the background content is of lower visual quality than the point-of- interest content (i.e. the background frames of the first video data signal is received at a rate of 1 frame per second (fps), while the foreground frames of the first video data signal is received at a rate of 60 fps, [0058]).
However, Lockhart does not explicitly disclose providing an enhancement model that is applied to the background content separately from the point-of-interest content to increase a resolution of the background content and thereby yield enhanced background content having enhance visual quality; and enabling the enhanced background content to be combined with the point-of- interest content to yield combined content that may be played to a user.
However, Kondo teaches providing an enhancement model that is applied to the background content separately from the point-of-interest content to increase a resolution of the background content (i.e. whenever background picture data with a high spatial resolution is supplied to the background picture writing portion, the number of background pictures with a high spatial resolution increases in the background picture memory, [0419]) and thereby yield enhanced background content having enhance visual quality (i.e. a background picture in the priority range around the dragged position is gradually improved, [0185]); and enabling the enhanced background content to be combined with the point-of- interest content to yield combined content that may be played to a user (i.e. the combining portion 77 reads a 
Based on Lockhart in view of Kondo it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate whenever background picture data with a high spatial resolution is supplied to the background picture writing portion, the number of background pictures with a high spatial resolution increases in the background picture memory, a background picture in the priority range around the dragged position is gradually improved, and the combining portion 77 reads a background picture of the considered frame from the background picture memory 73, reads an object from the object memory 75, combines the background picture of the considered frame and the object that is read from the object memory 75 corresponding to additional information, and writes the combined picture to the display memory to Lockhart because Lockhart teaches adjusting the rate of background frames, ([0060]) and Kondo suggests whenever background picture data with a high spatial resolution is supplied to the background picture writing portion, the number of background pictures with a high spatial resolution increases in the background picture memory, ([0419]), a background picture in the priority range around the dragged position is gradually improved ([0185]), and the combining portion 77 reads a background picture of the considered frame from the background picture memory 73, reads an object from the object memory 75, combines the background picture of the considered frame and the object that is read from the object memory 75 corresponding to additional information, and writes the combined picture to the display memory, ([0187]).
One of ordinary skill in the art would have been motivated to utilize Kondo into Lockhart system in order to improve background adjustment capability of Lockhart system.  



Regarding claims 8-9 and 15-16, the limitations of claims 8-9 and 15-16 are similar to the limitations of claims 1-2. Lockhart further teaches a computer program product for enhancing background video content in discriminatively encoded video, the computer program product comprising a computer- readable storage medium having computer-usable program code embodied therein (i.e. a non-transitory, computer readable medium comprising instructions that when executed cause a processor in a device to receive, [0018]), a system for enhancing background video content in discriminatively encoded video, the system comprising: at least one processor: at least one memory device operably coupled to the at least one processor and storing instructions for execution on (i.e. An system comprises a first processor and a memory, claim 11). Therefore, the limitations of claims 8-9 and 15-16 are rejected in the analysis of claims 1-2 above, and the claims are rejected on that basis.

Claims 3-7, 10-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lockhart (US 20170200315) hereinafter Lockhart in view of Kondo et al. (US 2005/0206581) hereinafter Kondo and further in view of Honda et al. (US 20050175101) hereinafter Honda.
Regarding claim 3, Lockhart in view of Kondo teach the limitation of claim 1 above.
However, Lockhart does not explicitly disclose providing the enhancement model comprises transmitting the enhancement model to the client device.
 However, Honda teaches providing the enhancement model comprises transmitting the enhancement model to the client device (i.e. the video transmitter sends the video stream and 
Based on Lockhart in view of Honda it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate coding mode information or background information to Lockhart because Lockhart teaches adjusting the rate of background frames, ([0060]) and Honda suggests the video transmitter sends the video stream and background information of the enhancement layer generated by the enhancement layer coder to the user via the network, ([0078]).
One of ordinary skill in the art would have been motivated to utilize Honda into Lockhart
system in order to increase efficiency of background adjustment of Lockhart system.

Regarding claim 4, Lockhart does not explicitly disclose applying, by the client device, the enhancement model to the background content to yield the enhanced background content, and combining, by the client device, the enhanced background content with the point-of- interest content to generate the combined content.   
However,  Honda teaches applying, by the client device, the enhancement model to the background content to yield the enhanced background content (i.e. the background combiner 350 generates an image according to the coding mode information or background information, [0090]), and combining, by the client device, the enhanced background content with the point-of- interest content to generate the combined content (i.e. the background combiner carries out background combination processing (ST235   5) using the background area of the background image and decoded non-background area and generates a combined image, [0056]). Therefore, the limitations of claim 4 is rejected in the analysis of claim 3 above, and the claims are rejected on that basis.

However, Honda teaches wherein transmitting the enhancement model to the client device comprises transmitting the enhancement model to the client device prior to transmitting the video content to the client device (i.e. send the background information to the receiving side, [0187]). Therefore, the limitations of claim 5 is rejected in the analysis of claim 3 above, and the claims are rejected on that basis.

Regarding claim 6, Lockhart does not explicitly disclose transmitting the enhancement model to the client device comprises transmitting the enhancement model to the client device at a rate that corresponds to an amount of point-of-interest content in the video content.
However, Honda teaches transmitting the enhancement model to the client device comprises transmitting the enhancement model to the client device at a rate that corresponds to an amount of point-of-interest content in the video content (i.e. the background area is an area having the same pixel values as those of the past intra-coded background image and the non-background area, [0063]). Therefore, the limitations of claim 6 is rejected in the analysis of claim 3 above, and the claims are rejected on that basis.

Regarding claim 7, Lockhart does not explicitly disclose transmitting the enhancement model to the client device comprises completing transmission of the enhancement model to the client device after initiating play of the video content on the client device
However, Honda teaches transmitting the enhancement model to the client device comprises completing transmission of the enhancement model to the client device after initiating play of the video content on the client device (i.e. standardized in carries out layered coding on two types of video stream; base layer and enhancement layer and controls the amount of data 

Regarding claims 10-14 and 17-20, the limitations of claims 10-14 and 17-20 are similar to the limitations of claims 3-7. Therefore, the limitations of claims 10-14 and 17-20 are rejected in the analysis of claims 3-7 above, and the claims are rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/A.W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
5/20/2021

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447